Filed pursuant to Rule 433 Registration Statement No. 333-163075 SCANA Corporation FINAL TERM SHEET Dated:January 18, 2012 Issuer: SCANA Corporation Name of Securities: Medium Term Notes Size: Expected Ratings: Moody’s: Baa3 (stable outlook); S&P: BBB (stable outlook); Fitch: BBB+ (stable outlook).A securities rating is not a recommendation to buy, sell or hold securities and may be subject to review, revision, suspension, reduction or withdrawal at any time by the assigning rating agency. Maturity: February 1, 2022 Trade Date: January 18, 2012 Coupon (Interest Rate): 4.125% Yield to Maturity: 4.219% Spread to Benchmark Treasury: +235 basis points (2.35%) Benchmark Treasury: 2.000% U.S. Treasury due November 15, 2021 Benchmark Treasury Price and Yield: 101-05+/1.869% Interest Payment Dates: February 1 and August 1, commencing August 1, 2012 Make-Whole Redemption Provision: Prior to November 1, 2021, make whole call at Adjusted Treasury Rate +35 basis points Par Redemption Provision: On or after November 1, 2021 Price to Public: 99.238%, plus accrued interest from January 25, 2012 Underwriters’ Discount or Commission: 0.65% Net Proceeds to Issuer: $246,470,000, plus accrued interest from January 25, 2012 Settlement Date: January 25, 2012 (T+5) Denominations: $1,000 x $1,000 CUSIP: 80589M AE2 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling: J.P. Morgan Securities LLC- 1-212-834-4533 (collect) Merrill Lynch, Pierce, Fenner & Smith Incorporated - 1-800-294-1322 (toll free) TD Securities (USA) LLC - 1-800-263-5292(toll free) Any disclaimers or other notices that may appear below are not applicable to this communication and should be disregarded.Such disclaimers or other notices were automatically generated as a result of this communication being sent via Bloomberg or another email system.
